DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims foreign priority from KR10-20190134636 filed in Korea on 10/28/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The claims are given broadest reasonable interpretations, MPEP 2111. The terms “connected to,” and “coupled to” [for electrical connections] are interpreted throughout this office action as an indirect electrical connection unless otherwise expressly recited as direct electrical connection. Similarly, the terms such as “disposed on,” “formed on” are interpreted throughout this office action as indirectly disposed or indirectly formed unless otherwise expressly recited as directly disposed on or directly formed on. Transitional terms such as “comprising” are interpreted to be open ended inclusion, MPEP 2111.03. Terms marked in [] need grammatical corrections. No claim objections have been made for grammatical issues. 
Response to Arguments
4.	Applicant’s arguments, see pages 8-12, filed 10/22/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the last office action has been withdrawn.
Allowable Subject Matter
5.	Claim 1 is allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
BANG et al., (US2021/0083013A1, hereinafter as, BANG).
In regards to claim 1, BANG discloses a touch display device (fig.9, a cross section of a display device) comprising: a substrate (fig.9, substrate SUB) having an emitting area (fig.9, OLED area) and a circuit area in an active area (PC area as the circuit area, fig.9); a plurality of light emitting elements having a first electrode, a second electrode, and a light emitting layer and overlapping with the emitting area in the active area (OLEDs having electrode AE and CE and light emitting layer EML overlapping in the emitting area, fig.9); 
BANG discloses that DP-CL layer comprises shielding electrode layer SHL, para 0142, fig.9 and the touch routing lines (SL2/SL1, fig.9) and the combo of T6 and T5 as the driving transistor unit, fig.5. 
However, BANG does not disclose, as a whole, the construction structure  claimed as “a plurality of touch electrodes disposed between the substrate and the plurality of light emitting elements; a plurality of touch routing lines disposed between the substrate and the plurality of light emitting elements; and at least one shielding electrode disposed between at least one light emitting element among the plurality of light emitting elements and at least one touch electrode among the plurality of touch electrodes; wherein a first touch routing line among the plurality of touch routing lines is electrically connected to a first touch electrode among the plurality of touch electrodes via a first contact hole overlapping with the circuit area in the active area, the circuit area including a first thin film transistor for driving a light emitting element, 2 30880/46448/FW/12327270.1wherein the at least one shielding electrode overlaps with the first contact hole overlapping with the circuit area in the active area, the first touch electrode and the first touch routing line.”   
Accordingly, the independent claim 1 is allowed. The dependent claims 2-15 and 21-24 are also allowed based on their respective dependencies from the independent claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627